The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Acknowledgement 
Acknowledgment is made of applicant’s claim for foreign priority based on an application KR30-2020-0063715 filed in Korea on 12/21/2020. 

Specification Objection
1) The specification must be amended to provide descriptions for the figures. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)(II).
 
Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawing in a language that is meaningful to the public, MPEP
1503.01 (II). The specification is objected to because the individual figure views are not described in the specification. 37 C.F.R. 1.154 covers the arrangement of application elements in a design application: 37 C.F.R. 1.154(b)(4) Description of the figure or figures of the drawing.
An example of how to amend to overcome:

- - 1.1 is a front, left, and top perspective view of the juice extractor barrel showing my new design;
FIG. 1.2 is a front elevation view thereof;
FIG. 1.3 is a back elevation view thereof;
FIG. 1.4 is a left elevation view thereof;
FIG. 1.5 is a right elevation view thereof;
FIG. 1.6 is a top plan view thereof; and
FIG. 1.7 is a bottom plan view thereof. - -

2) The second sentence of the special description, “the parts represented by solid lines are part for which the design registration as a partial design is sought” is improper because any description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration defined by solid lines in the drawing views is its own best description. Partial designs are not patented and the USPTO does not register designs. See MPEP § 1503.01 (III). To overcome, the examiner recommends cancelling the statement from the special description. 


Claim Rejection - 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
	
1) The claimed portions of an article of manufacture must be shown in the drawings using solid lines, unclaimed subject matter must be disclosed using broken lines. See 37 CFR 1.152. The text must state that the broken lines represent a portion of the article not claimed, unclaimed environment or boundaries of the design that are not claimed. 

The broken line statement does not indicate whether the lines are claimed or not claimed. 
Instead the description states that the lines "indicate that the claimed design may continue indeterminately." The scope of protection sought is not disclosed in the specification with certainty. The “scope of protection sought” or the “scope asserted” includes: (1) the claim language, (2) the title or the nature of the article, (3) the portion of the drawing illustrated in solid line and (4) any qualifications identified in a descriptive statement. 

The claim is indefinite because the description broadens the claim's scope to include undefined types and numbers of other designs that cannot be determined from the drawings. Any description statement that suggests that the design is indeterminate on its face is indefinite and contradicts the drawing which shows specific proportions. Statements which describe or suggest other embodiments of the claimed design which are not illustrated in the drawing disclosure are not permitted in the specification of an issued design patent. See MPEP § 1503.01, subsection II. The claim may be no more or no less than what is shown in the drawings. See Ex Parte Sweeney et al. 123 USPQ 506 (1959). 

When the scope of the claim is uncertain, the claim is indefinite because it is subject to numerous interpretations. In re Moore, 439 F.2d 1232, 169 USPQ 236 (CCPA 1971).

There are two types of broken lines used in the drawings: evenly spaced broken lines and dot dash dot broken lines. When different broken lines are used the meaning of the broken lines must be described. To overcome, the examiner asks the inventor to describe the meaning of the broken lines. If the evenly spaced broken lines are portions of the article, the examiner recommends: - - The broken lines depict portions of the juice extractor barrel that form no part of the claimed design. - - 

2) In addition to the absence of the meaning of the broken lines, there are inconsistencies in FIGs. 1.1, 1.2, 1.4, 1.5, 1.6, and 1.7. Specifically, feature line labeled A in FIG. 1.1 is a dot-dash-dot broken line whereas the same line in FIGs. 1.4, 1.5, 1.6, and 1.7 are solid. The feature line labeled B in FIG. 1.1 is an evenly spaced broken line whereas in FIGs. 1.4, 1.5, 1.6, and 1.7 are solid. Additionally, the feature line labeled C in FIG. 1.2 appears broken but whether it is a dot-dash-dot or a broken line cannot be determined. See the annotated illustrations below with arrows identifying the inconsistent features.  

    PNG
    media_image1.png
    1783
    2504
    media_image1.png
    Greyscale
	
To overcome, the examiner asks the inventor to consider amending for consistency. 




3) Features in FIGS. 1.3, 1.4, 1.5, 1.6, and 1.7 are inconsistent. Specifically, in FIG. 1.3 the four features consist of dot-dash-dot broken lines labeled A but the two ends appear to be solid. The line labeled C in FIG. 1.1 appears to be a mixture of two broken lines but the result is a confusing disclosure that cannot be determined without conjecture. The same features in FIG. 1.4 labeled D appear to consist more of broken lines but it is not clear and the same features in FIGs. 1.5, 1.6, and 1.7 appear to be a combination of solid and broken lines.  See the annotated illustrations below with arrows identifying the inconsistent features.  

    PNG
    media_image2.png
    1407
    2191
    media_image2.png
    Greyscale


To overcome, the examiner asks the inventor to consider amending for consistency. 









4) A feature in FIG. 1.7 is indefinite and non-enabled. Specifically, it is not possible to know if the feature line, identified with an arrow in the illustration below, is an opening or surface ornamentation. 

    PNG
    media_image3.png
    348
    320
    media_image3.png
    Greyscale


To overcome, the examiner asks the inventor to consider converting the feature line to a broken line removing it from the claim. 








5) Features in FIG. 1.1 are inconsistent with FIGs. 1.2, 1.4, and 1.5. Specifically, the edge lines labeled A in FIGs. 1.2, 1.4, and 1.5 are not illustrated in FIG. 1.1. Additionally, the feature labeled B in FIG. 1.2 is not illustrated in FIGs. 1.1, 1.4, and 1.5. See the annotated illustrations below with arrows and labels identifying the inconsistent features.  

    PNG
    media_image4.png
    1778
    2250
    media_image4.png
    Greyscale


To overcome, the examiner asks the inventor to consider amending for consistency. 

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons
	
Conclusion 
The claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922